DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021, has been entered.
 	Claims 8 and 9 are canceled.
	Claims 1-7 and 10-12 are pending and examined on the merits.

Notice Re: Prior Art Available Under Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (WO 2015/154013. Previously cited) in view Min (US 2007/0238109). 
Anderson discloses methods and kits for extracting DNA from samples which contain humic acids (abstract), wherein humic acid is a major organic constituent of soil, peat, coal, etc. (page 5, lines 4-6).  The methods of Anderson may be used to extract DNA from a wide range of samples, including manures and other fecal matter (page 6, first paragraph; in particular, lines 1-2 and 17).  Anderson refers to the samples as “soils,” but points out that the method may be carried out on samples that are not soils (page 6, lines 24-27).  The sample reads on a ‘biological sample,’ and in particular at least reads on a biological sample selected from ‘stool’ (manures and other fecal matter) and ‘soil’ of instant claim 10.  The method of Anderson is summarized as comprising steps i)-vii) (page 3, lines 12-22).  See also Figure 4 which illustrates schematically an example of the Anderson invention (page 11, line 28).  Steps i)-vii) of Anderson will be discussed in further detail as they relate to the claimed invention.
The method of Anderson comprises the first two steps of i) combining the sample with an extraction medium, and ii) disrupting the cells in the sample to release DNA from said cells into 
The mixture obtained from mixing or combining the sample (e.g. soil) with the extraction buffer (i.e. step i) of Anderson) is then subjected to mechanical disruption of the cell walls and/or membranes, such as beadbeating (page 8, last paragraph) – this is directed to step ii) of Anderson.  For beadbeating, the combination of sample, extraction buffer, and suitably sized beads are subjected to strong agitation, e.g. by violent shaking for a period of time sufficient to release break open the cells and release the DNA (page 9, lines 4-6).  There is no teaching of subjecting the mixture of sample, extraction buffer, and beads (reading on ‘biological sample-bead solution’) to heat treatment.  See also page 15, lines 10-23, describing details regarding beadbeating for Example 1.  It is apparent from this example that no heating is applied to the mixture.  As such, steps i) and ii) demonstrate that Anderson discloses step (a) of instant claim 1.

	The next step is step v) of precipitating the DNA from the extraction medium by adding organic alcohol and salt in a quantity sufficient to precipitate the DNA (page 3, lines 19-20).  In particular, Anderson discloses that the DNA in the supernatant (obtained from centrifugation to remove a humic acid precipitate) is concentrated by precipitation using an organic solvent, which is generally an alcohol, and may require a high salt concentration (page 9, 28-32).  Alternatively, 
The precipitated DNA is separated from the alcohol, e.g. using centrifugation, after which the supernatant is discarded (page 10, lines 9-11).  The next steps of the method of Anderson are step vi) of resuspending the precipitated DNA in a resuspension medium; and step vii) of purifying the resuspended DNA (page 3, lines 20-22).  Regarding these final steps, Anderson discloses that the DNA pellet is resuspended in a desired volume of running buffer with a low salt concentration and purified using gel filtration (page 10, lines 15-16).  Also, when discussing an exemplary embodiment of the invention illustrated in Figure 4, Anderson teaches that the purification can be, for example, by size exclusion chromatography, e.g. using a spin chromatography protocol (page 12, lines 6-8).  

Anderson differs from the claimed invention in that Anderson does not expressly disclose claimed step (c) of performing a repurification by adding a 1.25 to 2.5 M sodium sulfate (Na2SO4) solution to the extraction medium containing DNA (reading on ‘the solution’) obtained after step iv) of Anderson and lifting impurities at the top of the solution thus purified; and then claimed step (d) of extracting nucleic acids from the repurified solution.
Min discloses a method of purifying nucleic acid using a solid support having a hydrophilic surface, the method including: contacting a nucleic acid-containing sample and a solution containing a kosmotropic salt on a solid support having a hydrophilic functional group on its surface to bind the nucleic acid to the solid support (page 1, paragraph [0010]).  The 42-) (page 2, paragraph [0031]).  The concentration of the kosmotropic salt may be 100-2,000 mM, i.e. 0.100-2.000 mM (page 2, paragraph [0033]).  This concentration range overlaps with the concentration range of 1.25 to 2.5 M recited in step (c) of instant claim 1.  In Example 1, 1,000 and 2,000 mM, i.e. 1.000 and 2.000 M, SO42- was used to successfully bind the nucleic acid (E. coli genomic DNA) to the surface (page 4, paragraphs [0055]-[0056]; Figure 3).  The concentrations of 1.000 M and 2.000 M falls in the concentration range of step (c) of instant claim 1.  Furthermore, 1 M sodium sulfate was used as the kosmotropic salt in Example 2 (page 4, paragraph [0059]) and 2 M sodium salt was used as the kosmotropic salt in Example 3 (page 4, paragraph [0062]).  Both these concentrations fall in the concentration range of step (c) of instant claim 1.
The method of Min further comprises washing a sample that is not bound to the solid support after the nucleic acid binding (page 2, paragraph [0029]).  Through this process, nucleic acid is bound to the solid support and then a sample that is not bound to the solid support is washed, so that the nucleic acid can be purified to provide it in a purer form (page 2, paragraph [0029]).  The solid support can be chosen from various structures, including a planar structure, a bead structure, a pillar structure (page 3, paragraph [0046]).  Since the nucleic acid is bound to the solid support and it is obvious that the sample is on top of the solid support while the solid support such as beads sinks to the bottom due to gravity (as the skilled artisan would have expected as a basic law), then it is obvious that the sample that is not bound to the solid support (in particular, beads) is lifted above the solid support.  This encompasses lifting any material that is not the bound nucleic acid, including materials that read on ‘impurities’ at the top of the sample, to obtain the purified nucleic acid bound to the solid support.

Before the effective filing date of the claimed invention, it would have been obvious, after performing step iv) of separating extraction medium comprising DNA from precipitated humic acids, to substitute the DNA precipitating step v) and the resuspending step vi) of the method of Anderson (page 3, lines 19-22) with the steps of the method of Min, specifically using 0.100 to 2.000 M sodium sulfate or more specifically 1.000 M to 2.000 M sodium sulfate as the kosmotropic salt.  This substitution signifies contacting the extraction medium comprising DNA (resulting from step iv) of Anderson) with a solution comprising 0.100 to 2.000 M or 1.000 M to 2.000 M sodium sulfate and a solid support (e.g. beads) having a hydrophilic functional group on its surface to bind the nucleic acid to the solid support (beads); washing a sample that is not bound to the solid support after the nucleic acid binding (rendering obvious lifting impurities at the top of the solution); and eluting the nucleic acid bound to the solid support by adding water or a nucleic acid eluting buffer solution (reading on extracting nucleic acid from the repurified solution).  It would have been obvious to have made the substitution since the contact of the extraction medium comprising DNA of Anderson with the solid support and the sodium sulfate solution would have precipitated the DNA as sought for step v) of Anderson; and the washing of the solid support (e.g. beads) and the elution of the bound DNA would have resuspended the precipitated DNA as sought for step vi) of Anderson.  Additionally, one of ordinary skill in the art would have been motivated to make these substitutions since it would have further purified 
As such, Anderson in view of Min renders obvious instant claims 1, 2, and 10 (stool, soil).
Regarding instant claim 3, as pointed out above, Anderson teaches that the extraction buffer used in step i) comprises at least one detergent which encompasses detergents reading on a surfactant (e.g. SDS) (page 7, line 25 through page 8, line 3).  The final concentration of the at least one detergent in the extraction buffer is from about 0.5 to about 10%, or from about 1 to about 7.5%, or from about 1 to about 4%, along with other components (page 7, lines 29-31).  The soil (sample) is mixed or combined with the extraction buffer at exemplary ratios of buffer:soil (v/wt) in the range of from about 1:1 to about 10:1, and generally about 4:1 (page 8, lines 14-15).  If the detergent concentration is 10% in the extraction buffer and the ratio of buffer:soil (v/wt) is 1:1, then the detergent (reading on a surfactant) is present in an amount of 5% (v/v) based on the total weight of the biological sample (soil); this falls in the range of instant claim 3.  Therefore, instant claim 3 is rendered obvious.
Regarding instant claim 4, in discussing the bead beating for the purpose of disrupting cells (step ii)), Anderson teaches an example of subjecting the mixture of sample, extraction buffer, and beads to a rapid back and forth motion cycling shaking to 5000 times per minute for a period of time (page 9, lines 6-8).  A cycling shaking of 5000 times per minute converts to about 83 Hz according to the following calculation:
                
                    
                        
                            5000
                             
                            t
                            i
                            m
                            e
                            s
                        
                        
                            m
                            i
                            n
                            u
                            t
                            e
                        
                    
                     
                    ∙
                    
                        
                            1
                             
                            m
                            i
                            n
                            u
                            t
                            e
                        
                        
                            60
                             
                            s
                            e
                            c
                            o
                            n
                            d
                            s
                        
                    
                    =
                    
                        
                            a
                            b
                            o
                            u
                            t
                             
                            83
                             
                            t
                            i
                            m
                            e
                            s
                        
                        
                            s
                            e
                            c
                            o
                            n
                            d
                        
                    
                    =
                    a
                    b
                    o
                    u
                    t
                     
                    83
                     
                    H
                    z
                
            
As indicated in MPEP 2144.05(I), a prima facie case of obviousness exists when the claimed ranges or amounts do not overlap with the prior art but are merely close.  The cycling shaking of about 83 Hz is mathematically close to the upper limit of 80 Hz of instant claim 4.  It would have been a matter of routine optimization to have varied the cycling shaking to frequencies lower than 83 Hz, including 80 Hz which is close to the disclosed frequency, since it would have had the predictable result of causing the beads to collide with the cells of the sample which in turn would have been expected to break open the cells as sought by Anderson (page 9, lines 4-6).  Therefore, instant claim 4 is rendered obvious.
Regarding instant claim 5, as discussed above, performing the step of removing unwanted soil particles and microbial debris (e.g. by centrifugation or filtration); step iii) of precipitating humic acids using ammonium acetate; and step iv) of separating extraction medium comprising the DNA from precipitated humic acids (e.g. by centrifugation) of Anderson reads on step (b) of instant claim 1.  Since the unwanted soil particles and microbial debris can be removed by centrifugation or filtration (page 9, lines 14-16 of Anderson) and separation extraction medium comprising the DNA from precipitated humic acids can be performed by centrifugation (page 9, lines 26-27 of Anderson), then the purification of step (b) is carried out through centrifugation or filtration.  Therefore, instant claim 5 is rendered obvious. 
Regarding instant claims 6 and 11, the references differ from the claimed invention in that they do not expressly disclose that the step of contacting the extraction medium comprising DNA with a solid support having a hydrophilic functional group on its surface and a solution comprising 0.100 to 2.000 M sodium sulfate or more specifically 1.000 M to 2.000 M sodium sulfate (rendering obvious step (c) of instant claim 1) is carried out through centrifugation or a 
A holding of obviousness is clearly required.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Min as applied to claims 1-6, 10, and 11 above, and further in view of Quigley (Journal of Applied Microbiology. 2012. 113: 96-105. Previously cited) and Wesolowska-Andersen (Microbiome. 2014. 2:19. 11 pages. Previously cited).
As discussed above, Anderson in view of Min renders obvious claims 1-6, 10, and 11.  The references differ from claim 12 in that they do not expressly disclose that the treatment with the solid support and the solution comprising sodium sulfate and the washing of the DNA bound to the solid support (reading on step (c) of instant claim 1) is carried out through a heat 
Quigley compares seven different methods which have been designed or modified to extract total DNA from raw milk and raw milk cheese (Abstract, ‘Aims’ section).  The DNA extraction methods include a ‘Lytic’ method comprising using a breaking buffer and shaking a suspension with beads in a bead beater, followed by centrifugation (paragraph bridging pages 97 and 98).  Additionally, a study was conducted on one of the extraction methods, the method using the PowerFood Microbial DNA isolation kit, to determine whether additional ‘troubleshooting’ steps provided with the manufacturer’s instructions can further increase DNA yield and quality (page 101, left column).  The supplemental steps included an additional heat treatment of samples at 65°C or 70°C (page 101, left column).  A heat treatment at 70°C for 10 minutes followed by 10 minutes of vortexing was most successful in that a yield increase was obtained (page 101, left column).  Amplicon yield relative to the control was greater for a method incorporating a heat treatment at 70°C and 10 minutes for DNA extraction from milk (page 102, left column, first full paragraph).
Wesolowska-Andersen discloses a systematic comparison of DNA extraction methods by two major collaborative efforts (abstract), specifically performing the study on human fecal samples (page 2, left column, last paragraph).  For the methods, the MetaHit method and the HMP method, comparable procedures for bead-beating were incorporated (page 2, left column, first full paragraph).  The MetaHit method comprised heat treatment at 70°C (page 2, right column, second full paragraph).  The HMP method comprised heat treating the bead solution at 65°C for 10 minutes and then 95°C for 10 minutes (page 2, last paragraph).  Additional heat 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included a heating step at 70°C when contacting the extraction medium comprising DNA with the solid support and the solution comprising sodium sulfate when performing the method rendered obvious by Anderson and Min.  One of ordinary skill in the art would have been motivated to do this in order to further increase DNA yield and quality, as would be expected in view of Quigley.  There would have been a reasonable expectation of success of binding DNA to the solid support as sought by the method rendered obvious by Anderson and Min by including a heat treatment at 70°C since Wesolowska-Andersen extracted DNA by including a heat treatment step from human fecal samples (a biological sample comparable to the sample of Anderson, teaching that the sample can be manure of other fecal matter; see page 6, line 17).  Since 70°C falls in the range of instant claim 7, then instant claim 7 is rendered obvious.  In sum, instant claims 7 and 12 are rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed June 30, 2021, with respect to the rejection under 35 U.S.C. 103 of claims 1-6, 10, and 11 as being unpatentable over Anderson in view of Kav and Eon-Duval, and the rejection under 35 U.S.C. 103 of claims 7 and 12 as being unpatentable over Anderson, Kav, and Eon-Duval in further view of Quigley and Wesolowska-Andersen, have been fully considered and are persuasive.  In particular, Eon-Duval was applied to render 
However, upon further consideration, a new ground(s) of rejection is made in view of applying newly cited reference Min to Anderson.  Applicant’s arguments are unpersuasive to the extent to are directed to the new grounds of rejection.  Applicant argues that Anderson contrasts with the claimed invention since the target DNA is precipitated while impurities still exist as supernatant.  However, due to gravity, a precipitate would have been expected to sink at the bottom of a solution, while the supernatant would have existed above the precipitate.  As such, removing the supernatant from the precipitate reads on lifting impurities (as existing in the supernatant) at the top of the purified solution.    

No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651